                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   KENNETH THOMAS, JR.,                                   CASE NO. C19-1766-JCC
10                             Plaintiff,                   ORDER
11          v.

12   CORRECTIONS OFFICER HOPF,

13                             Defendant.
14

15          This matter comes before the Court on United States Magistrate Judge Michelle
16   Peterson’s Report and Recommendation (“R&R”) recommending the Court grant Officer Hopf’s
17   motion for summary judgment (Dkt. No. 76). Mr. Thomas has not objected to the R&R. Having
18   reviewed the R&R and the relevant record, the Court ADOPTS the R&R and GRANTS Officer
19   Hopf’s motion for summary judgment. The Court DIRECTS the Clerk to close this case and send
20   copies of this order to Mr. Thomas, Jr. and to Judge Peterson.
21

22          DATED this 6th day of July 2021.




                                                         A
23

24

25
                                                         John C. Coughenour
26                                                       UNITED STATES DISTRICT JUDGE

     ORDER
     C19-1766-JCC
     PAGE - 1
